Per Curiam: This was a suit in trespass guare clausum fregit, tried by the court without a jury. The village took down and removed a fence, cut down some trees on a strip of ground claimed by appellee as a part of his premises, and graded said strip, claiming- that it was a part of one of its public streets. The case is precisely the same, as to questions of law and fact, as Village of Augusta v. Tyner, (ante, p. 242,) and what was said in that case is equally applicable to this. The strips of land involved in the two cases were from the same common tract and were claimed by the village to be a part of the same street. The decision in the Tyner case is decisive of this case also, and for the reasons stated in the opinion therein the judgment herein must be reversed and the cause remanded. Reversed and remanded.